DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the Claims are directed to “computer program product”. “Computer program product” is construed as computer software. Therefore, the Claims are rejected for being software per se. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanini et al. (U.S. 2015/0269932 hereinafter Evanini) in view of Yoon et al. (U.S. 2015/0194147 hereinafter Yoon).
	As Claim 1, Evanini teaches a multi-level machine learning computer system for determining pattern similarities in data strings provided by a plurality of user devices, the computer system comprising: 
a processor (Evanini (¶0082 line 5-7), one or more computer processors) and a non-transitory computer readable medium with computer executable instructions embedded thereon, the computer executable instructions configured to cause the processor (Evanini (¶0082 line 9-11), computer-readable memory) to: 
receive a plurality of input response content from the plurality of user devices (Evanini (¶0029 line 5-9, ¶0083 line 2-4), spoken responses are generated by plurality of users), wherein the plurality of input response content is generated by the plurality of users devices in response to an examination file (Evanini (¶0026 line 13-19, ¶0027 line 1-6), users provide input for speaking section of TOEFL iBT test); 
determine a first data string from the plurality of input response content (Evanini (¶0030), user’s spoken response 102. Evanini (¶0029 line 5-9, ¶0083 line 2-4), spoken responses are generated by plurality of users), wherein the first data string corresponds with a first user device of the plurality of user devices (Evanini (¶0030, ¶0027 line 1-6), user’s spoken response 102), and wherein the first data string corresponds with responses to the examination file provided by the first user device (Evanini (¶0026 line 13-19, ¶0027 line 1-6), users provide input for speaking section of TOEFL iBT test); 
determine a substring of the first data string from the first user device (Evanini (¶0033 line 10-16), disfluencies are filled pauses, filler words, recognized partial words and repeated words), wherein the substring corresponds with the plurality of input response content (Evanini (¶0026 line 13-19, ¶0027 line 1-6), users provide input for speaking section of TOEFL iBT test), wherein the first data string is provided to a first trained machine-learning (ML) model to determine the substring of the first data string, and wherein the first trained ML model identifies a repeating pattern in the first data string that exceeds a repeating threshold value (Evanini (¶0033 line 10-16, ¶0034, ¶0078 line 6-7, fig. 8 item 803), text processing identifies disfluencies as repeated words. Text processing is a trained (computer-based algorithm) ML model); 
determine a plurality of substrings corresponding with the plurality of input response content by providing the plurality of input response content to the first trained ML model, wherein the plurality of substrings include the substring of the first data string from the first user device (Evanini (¶0037 line 1-2 and 11-15, ¶0078 line 9-11, fig. 8 item 806), text processing removes disfluencies from user’s response. Then, the text processing module parses user’s response into sentences); 
comprises applying a set of inputs associated with the plurality of substrings corresponding with the plurality of input response content to a second trained ML model (Evanini (¶0079, ¶0080 line 1-4, fig. 8 item 812), a model applies first, second and third numerical measure in order to categorize user’s response); and 
transmit an identifier corresponding with the second data string to a second user device (Evanini (¶0029 line 9-14), human rater verifies flagged content for the presence of plagiarized material).
Evanini may not explicitly disclose while Yoon teaches:
determine a classification category for a second data string in the plurality of substrings, wherein the classification category is selected from a plurality of classification categories (Yoon (¶0036 line 13-20), off-topic filter 602 detects invalid/valid responses), and wherein determining the classification category (Yoon (¶0036 line 13-20), off-topic filter 602 detects invalid/valid responses) and associated confidenceSMRH:4817-3535-9923.2-- 29 --P A T E N T Docket # 52PK-293596score (Yoon (¶0048 line 5-8), similarity value for the user responses exceeds a predetermined threshold)
upon determining that the classification category for the second data string is a particular classification category (Yoon (¶0036 line 13-20), off-topic filter 602 detects invalid/valid responses. Only valid response is accepted) and the associated confidence score for the second data string exceeds a similarity threshold value (Yoon (¶0048 line 5-8), similarity value for the user responses exceeds a predetermined threshold),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into plagiarism module of Evanini with off-topic filter taught by Yoon, with a reasonable expectation of success. The motivation would be to “prevent test taker from gaming the system (cheating)” (Yoon (¶0036 line 12-13)).

	As Claim 2, besides Claim 1, Evanini in view of Yoon teaches wherein the first trained ML model removes the repeating pattern from the first data string to generate the substring associated with the first user device (Evanini (¶0033 line 10-16, ¶0034, ¶0078 line 6-7, fig. 8 item 803), text processing removes repeated words).  
	
	As Claim 3, besides Claim 1, Evanini in view of Yoon teaches wherein the first trained ML model alters the repeating pattern from the first data string to generate the substring associated with the first user device (Evanini (¶0033 line 10-16, ¶0034, ¶0078 line 6-7, fig. 8 item 803), text processing removes repeated words).  

	As Claim 4, besides Claim 1, Evanini in view of Yoon teaches wherein the second data string in the plurality of substrings is determined by providing the second data string to the first trained ML model (Evanini (¶0037 line 1-2 and 11-15, ¶0078 line 9-11, fig. 8 item 806), text processing removes disfluencies from user’s response. Then, the text processing module parses user’s response into sentences).  

	As Claim 5, besides Claim 1, Evanini in view of Yoon teaches wherein the first data string and the second data string are analyzed concurrently by the first trained ML model (Evanini (¶0033 line 10-16, ¶0034, ¶0078 line 6-7, fig. 8 item 803), text processing identify repeated words in user response. User response is construed as the first data string and the second data string concurrently).  

	As Claim 6, besides Claim 1, Evanini in view of Yoon teaches wherein the first trained ML model identifies a repeating pattern of a configurable number of characters or digits (Evanini (¶0033 line 10-16, ¶0034, ¶0078 line 6-7, fig. 8 item 803), text processing identifies repeated words).  

	As Claim 7, besides Claim 1, Evanini in view of Yoon teaches wherein the plurality of classification categories corresponds with a likelihood of cheating by the plurality of users devices in response to the examination file (Yoon (¶0036 line 13-20), off-topic filter 602 detects invalid/valid responses. Users cheat by providing off-topic response).  

	As Claim 8, besides Claim 1, Evanini in view of Yoon teaches wherein the processor is further configured to: 
train the second trained ML model using responses to a second examination file provided by a second plurality of user devices (Evanini (¶0053 line 1-4), model is trained by labeled responses).

As Claims 9 and 17, the Claims are rejected for the same reasons as Claim 1.
As Claim 10 and 18, the Claims are rejected for the same reasons as Claim 2.
As Claim 11 and 19, the Claims are rejected for the same reasons as Claim 3.
As Claim 12 and 20, the Claims are rejected for the same reasons as Claim 4.
As Claim 13, the Claim is rejected for the same reasons as Claim 5.
As Claim 14, the Claim is rejected for the same reasons as Claim 6.
As Claim 15, the Claim is rejected for the same reasons as Claim 7.
As Claim 16, the Claim is rejected for the same reasons as Claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rooks et al. (U.S. 2013/0209982) teaches cheater detection system. When two users have identical answers, possible cheaters are identified..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333. The examiner can normally be reached M-F: 11:00-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAT HUY T NGUYEN/Primary Examiner, Art Unit 2143